Citation Nr: 1141452	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  09-50 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial disability rating for a history of supraventricular tachycardia with cardiomyopathy and carditis in excess of 60 percent prior to July 24, 2007 and in excess of 30 percent from July 25, 2007.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 2001 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In his substantive appeal, the Veteran requested a Board hearing.  A hearing was scheduled for September 2011, but the Veteran failed to report.  Thus, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2011).

The Board notes that although the Veteran claimed an increased rating for his heart condition, the April 2008 rating decision actually determined a service connection issue, granting service connection for cardiomyopathy and carditis.  These disabilities were added to his current heart disability and the Veteran was awarded an evaluation of 60 percent effective August 11, 2006 and an evaluation of 10 percent effective July 25, 2007.  In a subsequent October 2009 rating decision, the RO granted an increase to 30 percent effective May 24, 2007.  The Board notes that the effective date is incorrect.  To grant a 30 percent disability rating effective May 24, 2007 would in fact reduce the Veteran's disability rating from 60 to 30 percent from May 24, 2007 to July 24, 2007.  The language of the rating decision clearly indicates that the RO intended to increase the Veteran's 10 percent rating to 30 percent.  The rating decision does not address the 60 percent rating reduction, nor did the RO follow the procedures for rating reductions set forth in 38 C.F.R. § 3.105(e).  Therefore, the Board finds that the Veteran's supraventricular tachycardia with cardiomyopathy and carditis is rated at 60 percent prior to July 24, 2007 and 30 percent from July 25, 2007.


FINDINGS OF FACT

1.  At no point during the entire rating period on appeal did the Veteran's history of supraventricular tachycardia with cardiomyopathy and carditis manifest with chronic congestive heart failure, a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.

2.  At no point from July 25, 2007 did the Veteran's history of supraventricular tachycardia with cardiomyopathy and carditis manifest with more than one episode of acute congestive heart failure in the past year, a workload of greater than 2 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.


CONCLUSION OF LAW

The criteria for an initial disability rating for a history of supraventricular tachycardia with cardiomyopathy and carditis in excess of 60 percent prior to July 24, 2007 and in excess of 30 percent from July 25, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.104, Diagnostic Code 7020 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002), and implemented by regulation, 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1).

The appeal for a higher initial rating for supraventricular tachycardia with cardiomyopathy and carditis arises from a disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded VA examinations in January 2008, June 2009, July 2009, and September 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  The Board finds the examinations to be sufficient and adequate for rating purposes.  Thus, further examination is not necessary.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Higher Initial Rating - Laws and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's supraventricular tachycardia with cardiomyopathy and carditis is rated under Diagnostic Code 7020 for cardiomyopathy.  Under that regulation, cardiomyopathy with chronic congestive heart failure, or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent warrants a 100 percent rating.  More than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent warrants a 60 percent rating.  A workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray warrants a 30 percent rating.  A workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or required continuous medication warrants a 10 percent rating.  38 C.F.R. § 4.104, Diagnostic Code 7020.

Prior to July 25, 2007

Prior to July 25, 2007, to receive a higher initial disability rating the evidence must show chronic congestive heart failure, a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7020.

VA treatment records from February 2007 show complaints of tiring easily and episodes of increased heart rates twice weekly.  The examiner cited an August 2006 echocardiogram that showed left ventricular ejection fraction estimated to be in the 35 to 40 percent rating.  An April 2007 VA treatment record provides further cardiac findings.  The Veteran participated in an exercise stress test.  The Veteran's echocardiogram was normal throughout with a workload of 12 METs.  May 2007 treatment records show an ejection fraction of 59 percent.  VA treatment records did not note any chronic congestive heart failure.  The record contains no other cardiac findings during this time.  

As seen in the evidence cited above, the Veteran's history of supraventricular tachycardia with cardiomyopathy and carditis did not manifest with chronic congestive heart failure, a workload of 3 METs or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent prior to July 25, 2007.  

The Board has also considered other possibly applicable diagnostic codes, specifically supraventricular arrhythmias.  38 C.F.R. § 4.104, Diagnostic Code 7010.  The maximum rating under that diagnostic code is 30 percent.  As the Veteran is already rating in excess of this level, the question of whether Diagnostic Code 7010 applies is moot.  There are no other potentially applicable diagnostic codes.  

Based on the evidence showing no chronic congestive heart failure, a workload of 3 METs or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent, the Board finds that a preponderance of the evidence is against the claim for a higher initial rating in excess of 60 percent for a history of supraventricular tachycardia with cardiomyopathy and carditis.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied prior to July 25, 2007.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

After July 25, 2007

After July 25, 2007, to receive a higher initial disability rating the evidence must show more than one episode of acute congestive heart failure in the past year, a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

The Veteran was afforded a VA examination in January 2008.  The examiner provided further comments in July 2009 and September 2009.  At that time, the Veteran reported rapid heartbeats at least two times per day, lasting for several minutes.  The examiner did not note acute congestive heart failure and did not provide findings regarding an ejection fraction or workload.  The Veteran was afforded another VA examination in June 2009.  The examiner noted that the Veteran appeared to be normally functioning with a METs level certainly greater than 6.  The examiner specifically estimated the Veteran's level of METs at 9.  The examiner noted that the Veteran was not receiving treatment for this disability and that the disability did not affect his ability to function.  The record does not contain any other applicable cardiac findings in this time period.  

Based on this evidence, the Veteran's history of supraventricular tachycardia with cardiomyopathy and carditis did not manifest with more than one episode of acute congestive heart failure in the past year, a workload of greater than 3 METs but not greater than 5 METs, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

The Board has again considered other possibly applicable diagnostic codes, specifically supraventricular arrhythmias.  38 C.F.R. § 4.104, Diagnostic Code 7010.  The maximum rating under that diagnostic code is 30 percent.  As the Veteran is already rated at that level during this time period, the question of whether Diagnostic Code 7010 applies is moot.  There are no other potentially applicable diagnostic codes.

When weighing the lay and medical evidence of record, the Board finds a preponderance of the evidence is against the claim for a higher initial rating in excess of 30 percent for a history of supraventricular tachycardia with cardiomyopathy and carditis.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied from July 25, 2007.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.



Extraschedular Consideration

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The United States Court of Appeals for Veterans Claims has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the Veteran reported episodes of rapid heartbeats and fatigue.  As seen in the analysis above, the VA examiners have considered these aspects of the Veteran's disabilities in providing their findings.  The Veteran has not asserted and the Board has not found any reason to doubt the accuracy of the cardiac examinations.  Additionally, the findings appropriately apply to the criteria set forth in the Rating Schedule.  As the Veteran's cardiac function was appropriately measured and applied, the Board finds that the Rating Schedule contemplates all aspects of his disability, so that referral for extraschedular consideration is not warranted regarding the claim for a higher disability rating for a history of supraventricular tachycardia with cardiomyopathy and carditis.

As the Board has considered all facets of the Veteran's a history of supraventricular tachycardia with cardiomyopathy and carditis in its schedular analysis, the Board finds that the Rating Schedule adequately measures and contemplates these aspects of his service-connected disabilities.  As the rating schedule is adequate to rate the Veteran's service-connected a history of supraventricular tachycardia with cardiomyopathy and carditis, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an initial disability rating for a history of supraventricular tachycardia with cardiomyopathy and carditis in excess of 60 percent prior to July 24, 2007 and in excess of 30 percent from July 25, 2007 is denied. 






__________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


